Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 4, the limitation recited thereat was previously required in claim 13, lines 8-9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
skin comprising hex-shaped structures [emphasis added].”
Similarly, independent claim 14 recites: “the structural skin comprising hex-shaped structures [emphasis added].”
The examiner is interpreting the hex-shaped structures to be part of the structural core instead of the structural skin.  Applicant’s clarification is requested.
Referring to the Summary of the Invention, paragraphs 0005-0006, Applicant discloses that the structural skin comprises the hex-shaped structures.  In contrast, the Detailed Description of the Invention describes in paragraph 0023 the structural core having the hex-shaped structures.  The examiner requests Applicant amend the disclosure to be consistent.  It is believes the core has the hex-shaped structures based on the drawings, forming part of the original disclosure.  The examiner will interpret the hex-shaped structures as a part of the structural core.
Dependent claims 2-12 and 14-20 depend from indefinite claims 1 and 13 respectively and fail to cure the deficiency thereof, according claims 2-12 and 14-20 are likewise indefinite.  

Claims 8 and 19 each recite the limitation "the openings" in lines 3 and 2, respectively.  Claims 8 and 19 each respectively depend from claims 5 and 17 which require “a central opening.”  It is not clear that “the openings” of claims 8 and 19 excludes the “central opening” from the respective parent claim.  The examiner recommends amending additional language into each of claims 8 and 19 similar to: “the openings of the hex-shaped structures.” The examiner is interpreting the openings of claims 8 and 19 as the openings 68 shown in FIG. 7 and not the central opening 63.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent Publication FR 2,676,986 (Duqueine et al. hereinafter)
For claim 1, Duqueine et al. teach a propeller blade 1 comprising: a structural skin: 13 (bi-directional carbon or Kevlar fabrics impregnated with epoxy resin) and 14, 15 (unidirectional carbon fibers pre-impregnated with epoxy resin) extending spanwise from a root to a tip (see FIG. 1-2) and along a chord from leading edge to a trailing edge (see FIG. 1-2); and a structural core 16 positioned inside of the structural skin 13, 14, 15, the structural core 16 comprising hex-shaped (honeycomb) structures oriented normal to the structural skin 14, 15 (see FIG. 2-4).
For claim 2, Duqueine et al. lacks the use of an internal tubular spar.
For claim 4, FIG. 2 of Duqueine et al. clearly show the cells of the honeycomb core having different geometries (heights) at least along the chord of the airfoil.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duqueine et al. as applied to claim 1 above, and further in view of United States Patent No. 9,840,921 B2 (Petellaz et al. hereinafter).
Duqueine et al. teach the skin made from a centrifugal force material (13: bi-directional carbon or Kevlar fabrics impregnated with epoxy resin and 14, 15: unidirectional carbon fibers pre-impregnated with epoxy resin), but it is not clear if any of the fibers extend spanwise.  

Because Duqueine et al. already teach a propeller blade exposed to centrifugal forces and made from a composite material of carbon fibers and epoxy, and Petellaz et al. teach a carbon fiber and epoxy propeller blade, but additionally with the carbon fibers arranged in the longitudinal direction of the blade for the purpose of strengthening the blade against the centrifugal forces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to align the carbon fibers of Duqueine et al. in the longitudinal direction, as expressly taught in Petellaz et al. for the purpose of increasing the strength of the propeller blade in the radial direction. 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duqueine et al. in view of Petellaz et al. as applied to claim 3 above, and further in view of United States Patent Application Publication No. 2018/0340421 A (Woodruff et al. hereinafter)
Duqueine et al. in view of Petellaz et al. do not show the propeller blade being a part of a proprotor carried by a wing extending from a fuselage, the proprotor assembly having a plurality of the proprotor blade assemblies.  
Woodruff et al. teach a rotorcraft in FIG. 1-2, comprising a fuselage 10; a wing 42, 46 extending from the fuselage; a proprotor assembly 50, 54 carried by the wing, the proprotor comprising a plurality of proprotor blades 70, 78, the proprotor blade being made from carbon fiber and further having a core made from honeycomb (see paragraph 0045).  
Because Duqueine et al. in view of Petellaz et al. is a propeller blade having carbon fiber and a honeycomb core, and Woodruff et al. teach the use of a carbon fiber blade with a honeycomb core for a 

For claim 14, Duqueine et al. lacks the use of an internal tubular spar.
For claim 15, FIG. 2 of Duqueine et al. clearly show the cells of the honeycomb core having different geometries (heights) at least along the chord of the airfoil.   
For claim 16, the hex-shaped (honeycomb) structures of Duqueine et al. are oriented normal to the structural skin 14, 15 (see FIG. 2-4). There is no evidence the hex-shaped structures alter in orientation when the blade assembly twists during flight.  As the structure of the prior art combination and the claim are identical, their capabilities are deemed likewise identical.  See MPEP 2112.01 I. 

Allowable Subject Matter
Claims 5-12 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Upper and lower cap flanges having faying areas, the faying areas bonded to the structural skin, is not explicitly or impliedly disclosed in the prior art.  Adding flanges to the hex-shaped structures of Duqueine et al. would be difficult since the core of honeycomb is cut from a stock material as explained in the translation.  And not only difficult, but there is no teaching for actually having a honeycomb core with the cap flanges, besides Applicant’s disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799